Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment and Allowability Notice
This Office action is responsive to the applicant’s amendments and remarks, filed on 28 December 2021 (12/28/2021).  As amended on 12/28/2021 and before the Examiner’s amendment below, claims 1, 3, 5-8, 10-15, 19-22 and 24-27 are pending.  Claim 2, 4, 9, 16-18, and 23 are cancelled.  

Claim Objections
            The claim objections have been overcome by the amendments filed on 12/28/2021.  The claim objections are withdrawn.

Double Patenting
The nonstatutory double patenting rejection has been overcome by the amendment filed on 12/28/2021.  The nonstatutory double patenting rejection is withdrawn.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given by Jay Yin on February 15, 2022 – please see the attached “Interview Summary”.   

Claims 1, 3, 8, 12, 13, 15 and 20, as filed on 28 December 2021 (12/28/2021), are further amended as follows:

1. (Currently amended) A device comprising: 
	a first plurality of fin structures and a second plurality of fin structures disposed over a substrate; 
	a first plurality of stacks of elongated semiconductor features disposed directly over the first plurality of fin structures and spaced apart from each other; 
	a second plurality of stacks of elongated semiconductor features disposed directly over the second plurality of fin structures and spaced apart from each other; 
	a first gate structure wrapping around each of the elongated semiconductor features of the first plurality of stacks of elongated semiconductor features; and 	
	a second gate structure wrapping around each of the elongated semiconductor features of the second plurality of stacks of elongated semiconductor features, 
	wherein a number of the elongated semiconductor features in each of the first plurality of stacks is different than a number of the elongated semiconductor features in each of the second plurality of stacks, 
	wherein the elongated semiconductor features of the first plurality of stacks are formed of a different material than the elongated semiconductor features of the second plurality of stacks, 

	wherein a bottommost elongated feature from each of the first plurality of stacks is spaced a first distance away from each of the first plurality of fin structures and a bottommost elongated feature each of from the second2U.S. App. No. 16/684,885Atty. Docket No. 2015-0980 / 24061.3232US03 plurality of stacks is spaced a second distance away from each of the second plurality of fin structures, the first distance being different than the second distance, and 
	[[
 	wherein the first gate structure and the second gate structure are in direct contact with each other, both electrically and mechanically, and are made of different metal materials relative to each other. 

3. (Canceled).

8. (Currently amended) A circuit comprising: 
	a plurality of stacks of silicon-containing elongated semiconductor features disposed over a semiconductor substrate and spaced apart from each other; 
	a first gate wrapped all around each of the silicon-containing elongated semiconductor features from the plurality of stacks of silicon-containing elongated semiconductor features; 
	a plurality of stacks of germanium-containing elongated semiconductor features disposed over the semiconductor substrate and spaced apart from each other; and 

	wherein a number of the silicon-containing elongated semiconductor features in each of the plurality of stacks of silicon-containing elongated semiconductor features is different than a number of the germanium-containing elongated semiconductor features in each of the plurality of stacks of germanium-containing elongated semiconductor features, 
	wherein a topmost silicon-containing elongated semiconductor feature from each of the plurality of stacks of silicon-containing elongated semiconductor features has top surface and a topmost germanium-containing elongated semiconductor feature from each of the plurality of stacks of germanium-containing elongated semiconductor features has a top surface that is at the same level as the top surface of the topmost elongated semiconductor feature from each of the plurality of stacks of silicon-containing elongated semiconductor features, 4U.S. App. No. 16/684,885Atty. Docket No. 2015-0980 / 24061.3232US03 
	wherein a bottommost silicon-containing elongated semiconductor feature is positioned closer to the semiconductor substrate than a bottommost germanium-containing elongated semiconductor feature is positioned to the semiconductor substrate, 
	wherein the silicon-containing elongated semiconductor features in each of the plurality of stacks of silicon-containing elongated semiconductor features each have a first cross-sectional shape and wherein the germanium-containing elongated semiconductor features in each of the plurality of stacks of germanium-containing elongated semiconductor features each have a second cross-sectional shape that is different from the first cross-sectional shape, and 
	[[
	wherein the first gate and the second gate are in direct contact with each other, both electrically and mechanically, and are made of different metal materials relative to each other. 

12. (Currently amended) The circuit of claim 8, further comprising a first fin structure disposed over the semiconductor substrate, 
	wherein one of the plurality of stacks of silicon-containing elongated semiconductor features is disposed directly over the first fin structure, and 
	wherein none of the silicon-containing elongated semiconductor features in the one of the plurality of stacks of silicon-containing elongated semiconductor features [[interfaces with the first fin structure.

13. (Currently amended) The circuit of claim 12, further comprising a second fin structure disposed over the semiconductor substrate, 
	wherein one of the plurality of stacks of germanium-containing elongated semiconductor features is disposed directly over the second fin structure, and 
	wherein none of the germanium-containing elongated semiconductor features in the one of the plurality of stacks of germanium-containing elongated semiconductor features [[interfaces with the second fin structure.

15. (Currently amended) A device comprising: 
	a first plurality of fin structures and a second plurality of fin structures disposed over a semiconductor substrate, wherein each of the first plurality of fin structures and each of the second plurality of fin structures have top surfaces facing away from the semiconductor substrate; 
	a shallow trench isolation structure extending adjacent ones of the first plurality of fin structures to the second plurality of fin structures, the 6U.S. App. No. 16/684,885Atty. Docket No. 2015-0980 / 24061.3232US03shallow trench isolation structure having a top surface, wherein the top surface of the shallow trench isolation structure is at the 
	a first plurality of stacks of nanowires disposed over the first plurality of fin structures and spaced apart from each other; 
	a second plurality of stacks of nanowires disposed over the second plurality of fin structures and spaced apart from each other; 
	a first gate structure wrapping around each of the nanowires of the first plurality of stacks; and 
	a second gate structure wrapping around each of the nanowires of the second plurality of stacks, 
	wherein a number of nanowires in each of the first plurality of stacks is greater than a number of the nanowires in each of the second plurality of stacks, 
	wherein a bottommost nanowire from each of the first plurality of stacks is closer to the semiconductor substrate than a bottommost nanowire from each of the second plurality of stacks, 
	wherein the nanowires of the first plurality of stacks are formed of a different material than the nanowires of the second plurality of stacks, 
	wherein the nanowires of the first plurality of stacks each have a first cross-sectional shape and wherein the nanowires of the second plurality of stacks each have a second cross-sectional shape that is different from the first cross-sectional shape, and 
	[[
	wherein the first gate structure and the second gate structure are in direct contact with each other, both electrically and mechanically, and are made of different metal materials relative to each other. 


20. (Canceled).


Allowable Subject Matter

Claims 1, 5-8, 10-15, 19, 21-22 and 24-27 are allowed.  
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 and 5-7, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“ wherein a bottommost elongated feature from each of the first plurality of stacks is spaced a first distance away from each of the first plurality of fin structures and a bottommost elongated feature each of from the second2U.S. App. No. 16/684,885Atty. Docket No. 2015-0980 / 24061.3232US03 plurality of stacks is spaced a second distance away from each of the second plurality of fin structures, the first distance being different than the second distance, and 
 	wherein the first gate structure and the second gate structure are in direct contact with each other, both electrically and mechanically, and are made of different metal materials relative to each other”,
combined with the other limitations of claim 1, such as:
	“a plurality of stacks of silicon-containing elongated semiconductor features disposed over a semiconductor substrate and spaced apart from each other; 
	a first gate wrapped all around each of the silicon-containing elongated semiconductor features from the plurality of stacks of silicon-containing elongated semiconductor features; 
	a plurality of stacks of germanium-containing elongated semiconductor features disposed over the semiconductor substrate and spaced apart from each other; and 


Regarding claims 8, 10-14 and 24-25, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“wherein the silicon-containing elongated semiconductor features in each of the plurality of stacks of silicon-containing elongated semiconductor features each have a first cross-sectional shape and wherein the germanium-containing elongated semiconductor features in each of the plurality of stacks of germanium-containing elongated semiconductor features each have a second cross-sectional shape that is different from the first cross-sectional shape, and 
	wherein the first gate and the second gate are in direct contact with each other, both electrically and mechanically, and are made of different metal materials relative to each other”,
combined with the other limitations of claim 1, such as:
	“a plurality of stacks of silicon-containing elongated semiconductor features disposed over a semiconductor substrate and spaced apart from each other; 
	a first gate wrapped all around each of the silicon-containing elongated semiconductor features from the plurality of stacks of silicon-containing elongated semiconductor features; 
	a plurality of stacks of germanium-containing elongated semiconductor features disposed over the semiconductor substrate and spaced apart from each other; and 
	a second gate wrapped all around each of the germanium-containing elongated semiconductor features from the plurality of stacks of germanium-containing elongated semiconductor features”.

Regarding claims 15, 19, 21-22 and 26-27, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“wherein the nanowires of the first plurality of stacks are formed of a different material than the nanowires of the second plurality of stacks, 
	wherein the nanowires of the first plurality of stacks each have a first cross-sectional shape and wherein the nanowires of the second plurality of stacks each have a second cross-sectional shape that is different from the first cross-sectional shape, and 
	wherein the first gate structure and the second gate structure are in direct contact with each other, both electrically and mechanically, and are made of different metal material relative to each other”,
combined with the other limitations of claim 1, such as:
	“a first plurality of stacks of nanowires disposed over the first plurality of fin structures and spaced apart from each other; 
	a second plurality of stacks of nanowires disposed over the second plurality of fin structures and spaced apart from each other; 
	a first gate structure wrapping around each of the nanowires of the first plurality of stacks; and 
	a second gate structure wrapping around each of the nanowires of the second plurality of stacks”.


The closest prior arts on record regarding are:  
-  Glass et al. (US 20130161756 A1, hereinafter “Glass”);  
-  Balakrishnan et al. (US 20170104060 A1, hereinafter “Balakrishnan”);
-  Kim (US 20140210013 A1, hereinafter “Kim”);
	-  Leobandung (US 20160293699 A1, hereinafter “Leobandung” – on record from IDS)

	Glass, Balakrishnan, Kim and Leobandung do not teach:
	“wherein the first gate structure and the second gate structure are in direct contact with each other, both electrically and mechanically, and are made of different metal materials relative to each other”, see above, and do not teach its variation
	“wherein the first gate and the second gate are in direct contact with each other, both electrically and mechanically, and are made of different metal materials relative to each other”, see above.

	Only Leobandung teaches one common gate from the same material (gates 190 as shown in FIGS. 15A-15C, see [0042] of Leobandung).  Even if imagine this 190 as 2 separate gates in direct contact with each other, both electrically and mechanically, they are not made of different metal materials relative to each other.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813